Case: 5:20-cr-00145-KKC-EBA Doc #: 34 Filed: 04/19/21 Page: 1 of 5 - Page ID#: 295




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                               CENTRAL DIVISION
                                  LEXINGTON

 UNITED STATES OF AMERICA,                             CRIMINAL NO. 5:20-145-KKC
        Plaintiff,

 V.                                                      OPINION AND ORDER

 ELIZABETH STORMBRINGER,
        Defendant.



                                         *** *** ***

        On December 3, 2020, a grand jury returned an indictment against Elizabeth

Stormbringer, charging her with (1) making materially false, fictitious, and fraudulent

statements and representations to FBI agents in violation of 18 U.S.C. § 1001(a)(2); (2)

knowingly making two or more declarations while under oath at a grand jury proceeding on

April 5, 2019, and later at a trial proceeding on February 20, 2020, in violation of 18 U.S.C.

§ 1623(c); and (3) making two or more declarations while under oath at the trial proceeding

on February 20, 2020 – all of which were “material to the point in question and … inconsistent

to the degree that one of them was necessarily false” in violation of 18 U.S.C. § 1623(c). (DE

1 at 3, 7). Stormbringer now moves the Court to dismiss the indictment. (DE 23). For the

reasons below, the motion is denied.

      A. Background & Procedural History

        In the fall of 2018, the FBI grew suspicious of an ongoing bribery scheme originating

from employees at a local construction firm, CRM, to Lexington city councilmen for approval

on a bid. Subpoenaed bank records from CRM and its principals would eventually show that

these employee-contributors were provided with reimbursement checks by the operational
Case: 5:20-cr-00145-KKC-EBA Doc #: 34 Filed: 04/19/21 Page: 2 of 5 - Page ID#: 296




manager of CRM, Timothy Wellman (“Wellman”), in the same amount and close in time to

the individual campaign contributions. The FBI interviewed each contributor, one by one.

          Defendant was interviewed by the FBI, on March 6, 2019, regarding her contribution.

At the interview, Defendant claimed that the check she received from Wellman was payment

for having cleaned houses and that the contribution was made on her own volition. She also

stated that no one had coached her into contributing and that she had not been reimbursed

for her payment. However, the FBI knew Defendant’s story to be false; the FBI had

interviewed several of the straw contributors prior to Defendant’s interview — the majority

of whom eventually recanted their stories regarding reimbursement and admitted that

Wellman had coached the employees into creating false narratives to support their theories.

          Defendant was afforded the opportunity to provide truthful testimony to the grand

jury and thereby avoid being prosecuted for lying to the FBI. Defendant also had a similar

recourse of immunity (or defense) if she testified truthfully at the Wellman trial. See generally

United States of America v. Timothy Wayne Wellman, 5:19-CR-108-GFVT-MAS. Defendant’s

testimony in both proceedings did not go as expected, and these charges followed.

     i.      Count 1

          At the grand jury, on April 5, 2019, the Government offered Defendant informal

transactional immunity for her false statements to the FBI if she told the truth at the grand

jury and going forward. (DE 25 at 4, 10). Therefore, Defendant argues that count one should

be dismissed because the Government breached its promise to forego prosecution for this

crime if she testified truthfully at the grand jury. Defendant claims that she is entitled to

immunity since the government secured a conviction against Wellman, and since she

ultimately clarified details surrounding her contribution and provided incriminating

information against him. (DE 23-1 at 2-3; DE 31 at 2-3).

                                             2 of 5
Case: 5:20-cr-00145-KKC-EBA Doc #: 34 Filed: 04/19/21 Page: 3 of 5 - Page ID#: 297




       “[I]nformal immunity,” also known as “pocket immunity,” “arises by way of

assurances by prosecutors, either orally or by letter, to a potential grand jury witness that

he will be immune from any prosecution based upon that testimony.” United States v. Turner,

936 F.2d 221, 223 (6th Cir. 1991) (citing cases). “[C]ontractual remedies” and not automatic

dismissal of an indictment “govern if a breach of a grant of informal immunity occurs.” United

States v. Orlando, 281 F.3d 586, 594 (6th Cir. 2002).

      In this case, Defendant’s argument for dismissal on count one plainly fails. Defendant

breached her contract with the United States when she failed to provide consistent and

truthful information to the grand jury and going forward in the prosecution of Wellman. It is

immaterial that Defendant, eventually, provided some semblance of truth after consultation

with her attorney, both at the grand jury and at trial.

      Defendant also misinterprets the applicability of Fitch and the similarity of assistance

rendered to the government in this case. See United States v. Fitch, 964 F.2d 571, 575 (6th

Cir. 1992). In Fitch, in light of the substantial assistance that Fitch provided the government,

the court concluded that “the government received the benefit of its bargain” and that the

immunity agreement is therefore entitled to enforcement. See id. at 575. In this case,

Defendant seems to argue that, because the government secured a multi-count indictment

against Wellman, and because her deceptions did not derail the government's case, she is

therefore entitled to immunity; however, Defendant is incorrect that this makes her

deceptions immaterial. Unlike the instant case, the government in Fitch was able to use the

information provided by the defendant to further the investigation and to bolster its case.

Defendant’s assistance in this case was little, if at all.

      The Court denies Defendant’s request to dismiss count one.



                                               3 of 5
Case: 5:20-cr-00145-KKC-EBA Doc #: 34 Filed: 04/19/21 Page: 4 of 5 - Page ID#: 298




      ii.   Count 2

      Next, Defendant argues that she cannot be prosecuted for perjury based on either her

grand jury testimony or her trial testimony because she ultimately recanted and told the

truth, citing the recantation defense codified in 18 U.S.C. § 1623(d). The United States argues

that this argument fails because Defendant did not recant by “unequivocally admit[ting] that

she had lied”; nor (2) did she tell the truth (“the truth was already manifest when she tried

to recant.”). (DE 25 at 11).

       As to this issue, the Court similarly does not find that dismissal of count two is

warranted. By the time Defendant recanted — if she truly recanted at all — her perjury was

more than manifest; it was charged. At trial, the instant Defendant perjured herself, the

timeframe for any Section 1623(d) recantation had long since passed. In other words,

Defendant could not begin her testimony with a false narrative, and choose later to tell the

alternative and allegedly truthful narrative. It was too late to recant. See United States v.

Moore, 613 F.2d 1029, 1043 (D.C. Cir. 1979) (“We conclude that Congress did not countenance

in Section 1623(d) the flagrant injustice that would result if a witness is permitted to lie to a

judicial tribunal and then, upon only learning that he had been discovered, grudgingly to

recant in order to bar prosecution.”); United States v. Baldwin, 506 F. Supp. 300, 301 (D.

Tenn. 1980) (“To argue that the alleged perjury has not become manifest even after the

defendant has been indicted for perjury is untenable. By the time one is indicted for perjury,

he has lost the ability to recant.”).

      iii. Count 3

       Finally, Defendant argues that the third count must be dismissed because the subject

matter of the alleged perjurious testimony was not material to the issues on trial and “not of

legal consequence to … [Wellman’s] defense” (DE 23-1 at 9). The United States argues that

                                             4 of 5
Case: 5:20-cr-00145-KKC-EBA Doc #: 34 Filed: 04/19/21 Page: 5 of 5 - Page ID#: 299




materiality is not an issue for the Court, but instead “an issue for the jury with legal

instructions from the Court.” (DE 25 at 15) (citing United States v. Gaudin, 515 U.S. 506

(1995)). In reply (see DE 31 at 6-7), Defendant appears to explain what the evidence in this

case already shows (or will show), as well as confidently maintains her innocence, which is

prohibited under the Federal Rules of Criminal Procedure.

       FED. R. CRIM. P. 12(b)(1) limits the Court to resolve motions to those the Court can

determine without a trial on the merits. “A motion to dismiss should be denied if it requires

a pretrial test of the government's evidence.” United States v. Jones, No. 1:05-132, 2006 WL

399234, at *1 (E.D. Tenn. Feb. 16, 2006). Therefore, for these reasons, the Court declines to

dismiss count three.

   B. Conclusion

       The government is entitled to marshal and present its evidence at trial, and have its

sufficiency tested by a motion for acquittal pursuant to Rule 29. See FED. R. CRIM. P. 29(a)

(The defendant may move for “judgment of acquittal of any offense for which the evidence is

insufficient to sustain a conviction.”). Here, upon review of Defendant’s arguments for

dismissal of the indictment, the Court finds that any existing factual contentions should be

raised at trial, either on a motion for a judgment of acquittal or in argument to the jury. They

are not appropriate for the Court to consider in this motion; nor are they ripe for resolution.

       Accordingly, the Court hereby ORDERS that Defendant’s motion to dismiss the

indictment (DE 23) is DENIED.

       Entered: April 19, 2021




                                             5 of 5
